Citation Nr: 1037757	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 
2002) for left foot neuropathy, residuals of a bunionectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied compensation under 38 U.S.C.A. § 1151 for left foot 
neuropathy, residuals of bunionectomy.  

In his substantive appeal, the Veteran indicated that he wanted a 
hearing in Washington before a Veterans Law Judge (VLJ).  In 
response, the Veteran was informed by letter that the hearing was 
scheduled for September 2, 2010.  The Veteran failed to report 
for the scheduled hearing and did not request a postponement.  He 
also has provided no explanation for his failure to attend the 
hearing.  Accordingly, the request for a hearing is deemed to 
have been withdrawn.  38 C.F.R. § 20.704(d) (2009).

In a March 2008 statement, the Veteran appears to raise the issue 
of service connection for left foot pain.  It issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he received a left foot bunionectomy at 
the Kerrville VA Medical Center (VAMC) in June 1983 and as a 
result of the operation, he experiences radiculopathy.  January 
1991 records show that the Veteran had a bunionectomy several 
years prior, and that his left foot pain was not resolved.  An 
August 1993 VAMC Kerrville discharge summary noted a history of 
left foot bunionectomy and neurectomy at that facility.  However, 
the VA has not obtained the treatment records pertaining to the 
June 1983 surgery.

A request for records was sent to the VA Medical Center in 
Kerrville in June 2006, which requested medical, surgical, and 
hospital clinical records, as well as nurses notes and VA Form 
10-266, Report of Special Incident Involving a Beneficiary.  
However, the response received in July 2006, stated that "all 
hard copies of VAF 10-2633s" at the Kerrville Medical Center 
were destroyed.  No VA inpatient or outpatient records were 
received in response to that request.  The July 2006 response 
does not indicate whether a search for the clinical records was 
made.  The duty to assist requires that an additional attempt to 
locate these records must be made.  See 38 C.F.R. § 3.159.  

In addition, the Veteran is entitled to a VA examination to 
determine whether his claimed disability is in fact related to 
his left foot bunionectomy.  Therefore, the issue is remanded to 
obtain VA treatment records beginning in 1983 which are relevant 
to the Veteran's left foot bunionectomy and to afford the Veteran 
a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	 The RO should obtain from the 
Kerrville, Texas VAMC all pertinent 
records regarding left foot surgery in 
June 1983, including treatment records, 
nursing notes, x-ray and laboratory 
reports, operative report, consent 
forms, and hospital summaries.  The RO 
should follow the current procedures of 
38 C.F.R. § 3.159 as regards obtaining 
records from Federal facilities.  All 
records and/or responses received 
should be associated with the claims 
file.  If no records are obtained, that 
fact must be documented in the record. 

2.	Following the above action, the Veteran 
should be scheduled for the appropriate 
VA examination(s), by a physician, to 
determine the nature and etiology of any 
current left lower extremity disability 
(ies).  The entire claims file must be 
made available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner is asked to (1) clearly 
identify all current disabilities of the 
left lower extremity.  Then, with respect 
to each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
resulted from VA surgical treatment in 
June 1983.

(2) For any disability resulting from VA 
surgical treatment, the examiner should 
address whether such disability (a) was 
directly caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing surgical 
treatment; or, (b) was an event not 
reasonably foreseeable (i.e., a 
reasonable health care provider would not 
have considered this to be an ordinary 
risk of the treatment provided).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.	Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



